DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended and claims 3-4 have been cancelled.  Claims 1-2 and 5-11 are pending.

Response to Arguments
Applicant’s arguments, filed 10/19/2022, with respect to the rejections of claims 1-2 and 5-11 under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons.  
On page 6 of the response, Applicant contends that the Appleton (US 2012/0273100 A1) is not analogous art because Appleton is neither in the same field of endeavor as the claimed invention nor is it reasonably pertinent to the problem being solved and therefore its reliance in the rejection is not appropriate.  Applicant supports this contention by noting that Appleton is directed to the field of tote bag fashion, which is different than the field of the present application and furthermore that Appleton discusses different problems than those addressed in the present application.
The Examiner submits that the field of the claimed invention is somewhat unfocused.  In claim 1, the method steps (a)-(d) relate to a method for testing milking liners.  Steps (e)-(f) relate to delivering new liners to a milking parlour.  However, there does not appear to be any functional or structural relation between the testing procedure and the delivery procedure and hence each appears to be within a respectively different field.  The lack of relation is underscored by the recitation in claim 1 that the delivery of new liners to the milking parlour may be performed “either before or after the delivery of the used liners to the testing station.”
The “delivery” elements (e) and (f) appear to be in the field of carrying objects, which the Examiner submits is broad and includes tote bags such as disclosed by Appleton.  The breadth of interpretation is in part due to the minimal disclosure in Applicant’s specification and drawings relating to the use and structure of a “collection receptacle” suitable for use to carry milking liners.  The drawings include no illustration of a collection receptacle.  On page 4 lines 19-23, Applicant’s specification describes a collection receptacle only in terms of being suitable for delivery of new liners.  On page 8 lines 18-26, the specification again provides no particularized characterization of the structure or function of a collection receptacle beyond that it is used for transporting liners and furthermore may be reversible for the intended purpose of conveying to an observer whether or not the receptacle contains used or new liners.   In sum regarding combinability, the Examiner submits that the features recited in steps (e) and (f) of claim 1 fall within the very broad field of carrying relatively small objects that includes the disclosure of Appleton and that one of ordinary skill in the art would have recognized that the tote bag disclosed by Appleton is structurally suitable for transporting milking liners.
On page 7 of the response, Applicant contends that the combination of Marshall and Appleton fails to teach or suggest “using the collection receptacle as a receptacle for delivery of the plurality of new liners to the milking parlour, wherein the collection receptacle is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”  In support, Applicant contends that “Marshall and Appleton to not teach or suggest the same receptacle being used for the delivery and collection of liners, much less doing so when the receptacle is reversible and having the marking which indicates to the operator that the receptacle is suitable for the collection of used liners.”
As noted in the grounds of rejection, Appleton teaches a “collection receptacle” (FIG. 1 tote bag; Abstract)” and “wherein the collection receptacle is a reversible receptacle and the interior of the receptacle”  “is marked with a marking which is visible when the receptacle is reversed ([0008] reversable bag enables exterior display of different colors/patterns; Abstract).”  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Appleton and Marshall to use the tote bag disclosed by Appleton as a collection receptacle in the liner supply/inspection method disclosed by Marshall including for collecting a plurality of used liners from a milking parlour “in a collection receptacle,” delivering the plurality of used liners “in the collection receptacle” to a testing station, and “using the collection receptacle as a receptacle for delivery of the plurality of new liners to the milking parlour, wherein the collection receptacle is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”  The motivation would be to enable transport of the liners in a substantially enclosed manner to protect the liners from damage and/or contamination during transport.
The combination of Marshall and Appleton does not explicitly teach that the marking which is visible when the receptacle is reversed “indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”  However, the broadest reasonable interpretation of “indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners” in view of the specification is that the marking is capable of providing visual indication that the receptacle is suitable for collection of used liners, such that milking parlour operator perception is not a limitation on the claimed method.  The method taught by Marshall as modified by Appleton includes use of a reversible tote bag for delivering used liners in which the inner surface of the tote bag has markings distinct from the outer surface of the tote bag such that the marking is capable of “indicat[ing] to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”
It would have been obvious to one of ordinary skill prior to the effective filing date to use any bag, such as Appleton’s disclosed tote bag, for the delivery of milking liners to a testing station and/or a milking parlour disclosed by Marshall with the motivation simply being to effectuate transport of the liners in a substantially enclosed manner to protect the liners from damage and/or contamination during transport.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the particular teachings of Appleton (reversible, internally marked bag) with the teachings of Marshall (delivery of milking liners) to use “the collection receptacle [that] is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed, and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”  The motivation would have been to reduce waste by reducing the number of necessary collection receptacles by using a single, universal receptacle that is reversable with the reusability of the bag facilitated by markings that indicate which liners (new or used) are to be collected.  The motivation for reversible resuse of a bag-like container is suggested by Appleton’s use of a single bag that is usably reversible and is further supported by Ekstrom (US 10,004,936) which discloses a reversible duffle bag suitable for alternate purposes (Abstract; col. 4, lines 33-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (GB 2425241 B) as provided by Applicant in view of Appleton (US 2012/0273100 A1).

As to claim 1, Marshall teaches “[a] method of supplying liners for use within teat cups to milking parlours (FIG. 1 method 10 of inspecting and scoring liners that requires supplying of the liners within or remote to milking parlours; page 7, lines 13-16; page 10, lines 14-16), the method comprising the steps of:  
(a) collecting a plurality of used liners from a milking parlour (page 10, lines 27-28, removing (collecting) liners for inspection; FIG. 2 milking parlour 30);” 
(b) delivering the plurality of used liners” “to a testing station (page 10, lines 14-17 inspection station may be remote (Examiner notes that remote testing of the used liners requires delivery of used liners to the inspection station); FIG. 2 liner inspection system 48); 
(c) for each of the plurality of used liners, examining a surface of the liner (page 5, lines 14-22; page 7, lines 16-20) to provide a condition score of the liner (page 7, lines 20-21), the condition score indicating whether or not there is a problem in the milking parlour in which the liner has been used (page 7, line 23 through page 9, line 4), the examination being carried out at the testing station using an electronic scanning device (FIG. 2 liner inspection system 48; page 10 line 30 through page 11, line 4, indicating detection device may be any of a variety of known electronic scanning devices such as cameras or laser scanners);” 
(d) notifying an operator of the milking parlour if a condition score of one or more of the plurality of used liners indicates that there is a problem in the milking parlour (page 7, line 23 through page 9, line 4, condition scoring notifies personnel of conditions relating to problems with liners; page 5 line 30 through page 6, line 2, operator notified of problems relating to milking station corresponding to liner); 
(e) delivering a plurality of new liners to the milking parlour, either before or after the delivery of the used liners to the testing station (page 2, lines 22-23, liners are replaceable, not permanent fixtures; page 7, lines 9-11 liners are replaced (Examiner notes that replacement necessarily entails delivering replacement liners); and”
(f) “delivery of the plurality of new liners to the milking parlour (Marshall: page 2, lines 22-23, liners are replaceable, not permanent fixtures; page 7, lines 9-11).”  
Marshall teaches that a liner under inspection “may be split to aid inspection (emphasis added) (page 4, line 4) and teaches “using an electronic scanning device while the liner is whole (FIG. 3 in which “liners 38 remain in the teat cups 36”; page 11, line 13)” but does not explicitly teach the examination being carried out “at the testing station” to which the liner has been delivered “while the liner is whole.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Marshall’s disclosure of using either in situ or remote testing (FIG. 2, page 10, lines 14-17 inspection system may be connected to or remote from milking stations), splitting the liner as a test option (page 4, line 4), and disclosure of electronic scan testing of whole liners (page 11, line 13 with reference to FIG. 3 liners 38 remain in the teat cups 36) to have examined the liner using an electronic scanning device “at the testing station” to which the liner has been delivered “while the liner is whole.”  The workable combinability is supported by FIG. 3 of Marshall that depicts a probe 50 having a contour to be positioned within the interior of the liner 38 such that splitting the liner would be unnecessary.  
Motivation for extending the specific embodiment depicted in FIG. 3 more generally to configurations in which the milking liner has been delivered to a testing station such as shown and described with reference to FIG. 2 would have been to test the liners non-destructively to preserve potentially reusable liners.  Such motivation for non-destructive testing of milking liners is disclosed by Galik, R. et al., “Monitoring the inner surface of teat cup liners made from different materials,” Research in Agricultural Engineering, Vol. 61, 2015, pages 74-78, (see page 77, Monitoring the inner surface roughness of teat cup liners in the transversal direction, paragraph beginning “During exploitation teat cup liners.”) 
Regarding “delivering the plurality of used liners” “to a testing station,” even if Marshall’s teaching of a remote testing station at which used liners are tested does not inherently teach with sufficient clarity delivering the used liners to the testing station, it would have been obvious to one of ordinary skill in the art before the effective filing date in view of Marshall’s disclosure to have included a step of “delivering the plurality of used liners” “to a testing station.”  The motivation would have been to enable, by necessity, the used liners to be tested at the remote test station by providing the liners at the remote test station, which requires delivery.
Regarding, “delivering a plurality of new liners to the milking parlour, either before or after the delivery of the used liners to the testing station” even if Marshall’s teaching of replacing liners at the milking station does not inherently teach with sufficient clarity delivering the new liners to the milking parlour, it would have been obvious to one of ordinary skill in the art before the effective filing date in view of Marshall’s disclosure of changing used liners to have included a step of “delivering a plurality of new liners to the milking parlour.”  The motivation would have been to enable, by necessity, the used liners to be replaced at the milking parlour (e.g., at the milking stations) by providing replacement liners to the milking parlour.
Marshall does not describe the manner in which the liners are collected and delivered to either the testing station or the milking parlour and therefore does not explicitly teach collecting a plurality of used liners from a milking parlour “in a collection receptacle,” delivering the plurality of used liners “in the collection receptacle” to a testing station, or “using the collection receptacle as a receptacle for delivery of the plurality of new liners to the milking parlour, wherein the collection receptacle is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”
Appleton teaches a “collection receptacle” (FIG. 1 tote bag; Abstract)” and “wherein the collection receptacle is a reversible receptacle and the interior of the receptacle”  “is marked with a marking which is visible when the receptacle is reversed ([0008] reversable bag enables exterior display of different colors/patterns; Abstract).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Appleton and Marshall to use the tote bag disclosed by Appleton as a collection receptacle in the liner supply/inspection method disclosed by Marshall including for collecting a plurality of used liners from a milking parlour “in a collection receptacle,” delivering the plurality of used liners “in the collection receptacle” to a testing station, and “using the collection receptacle as a receptacle for delivery of the plurality of new liners to the milking parlour, wherein the collection receptacle is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”  The motivation would be to enable transport of the liners in a substantially enclosed manner to protect the liners from damage and/or contamination during transport.
It should be noted that the reversibility of the claimed collection receptacle and the marked interior are recognized as structural feature that limit the method (i.e., using a bag that can be reversed and includes an interior marking).  However, the method does not recite and is therefore not interpreted to include carrying new liners in a reversed configuration in which the interior marking is externally displayed.
The combination of Marshall and Appleton does not explicitly teach that the marking which is visible when the receptacle is reversed “indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”  The broadest reasonable interpretation of “indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners” in view of the specification is that the marking is capable of providing visual indication that the receptacle is suitable for collection of used liners (i.e., milking parlour operator perception is not a limitation on the claimed method).  The method taught by Marshall as modified by Appleton includes use of a reversible tote bag for delivering used liners in which the inner surface of the tote bag has markings distinct from the outer surface of the tote bag such that the marking is capable of “indicat[ing] to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Appleton and Marshall to use “the collection receptacle [that] is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed, and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners” in the liner supply/inspection method disclosed by Marshall.  The motivation would be to reduce the number of necessary collection receptacles by using a single, universal receptacle that is reversable with the reusability facilitated by markings that indicate which liners (new or used) are to be collected.  The motivation for reversible resuse of a bag-like container is suggested by Appleton’s use of a single bag that is usably reversible and is further supported by Ekstrom (US 10,004,936) which discloses a reversible duffle bag suitable for alternate purposes (Abstract; col. 4, lines 33-35). 

As to claim 2, the combination of Marshall and Appleton teaches “[t]he method as claimed in claimed 1, wherein the condition score is a binary score, indicating pass or fail, wherein the pass score indicates that the liner does not indicate a problem in the milking parlour in which the liner has been used, and wherein the fail score indicates that the liner does indicate a problem in the milking parlour in which the liner been used (Marshall: page 9, lines 21-29).”

As to claim 5, the combination of Marshall and Appleton teaches “[t]he method as claimed in claim 1, including the further step of cleaning the liners (Marshall: page 3, lines 1-2),” but does not explicitly teach cleaning the liners “after examination.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have cleaned the liners after examination for reuse in a milking station particularly in view of Marshall’s disclosure of cleaning liners, which implies a need to clean used liners and as further suggested by Marshall’s disclosure of the negative effects of contamination in the milking system apparatus (page 2, lines 17-20).

As to claim 9, the combination of Marshall and Appleton teaches “[t]he method of claim 1, wherein during the examination step, an” “surface of the liner is the surface of the liner examined (Marshall: page 4, line 12-13),” but does not expressly teach “an outer surface” of the liner is the surface of the liner examined. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have examined the outer surface in addition or in the alternative to examining the inner surface of the liners because the detection apparatus disclosed by Marshall is readily applicable to either inspecting the inner and/or outer surface of a liner and therefore would have been obvious to try outer surface examination to determine some of the same defects as detected during inner surface examination.  The obviousness of trying outer as well as inner surface examination is further suggested by Marshall’s teaching that characteristics that are identified during examination of “the surface (page 4, line 13)” such as “colour change, surface roughness, abrasions or lesions, thinning portions or the like (page 4, lines 12-16)” are as readily identified by outer surface examination as by inner surface examination.
 
As to claim 10, the combination of Marshall and Appleton teaches “[t]he method of claim 1, wherein during the examination step, an inner surface of the liner is the surface of the liner examined (Marshall: page 7, lines 16-20).” 

As to claim 11, the combination of Marshall and Appleton teaches “[t]he method of claim 1, wherein the electronic scanning device comprises a memory for storing information relating to the condition score (Marshall: FIG. 2 images database 56 storing images used to detect defects that are reflected in condition score; page 10, lines 19-25).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Appleton as applied to claim 5, and in further view of Langston (JP5536307 B2).

As to claim 6, the combination of Marshall and Appleton teaches “[t]he method as claimed in claim 5,” but does not teach “recycling the liners after cleaning.”
Langston teaches “recycling” “after cleaning (Marshall: page 4, Detailed Description of the Invention, paragraph beginning with “FIG. 1 shows”; page 6, paragraph beginning with “FIG. 8 illustrates” (recycling is implicit in recyclable material)).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the teachings of Langston to include a step of recycling the liners after cleaning in the method taught by the combination of Marshall and Appleton.  The motivation would have been the widely recognized benefit that recycling reduces waste.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Appleton as applied to claim 1, and in further view of Ragaller (US 2016/0136557 A1).

As to claim 7, the combination of Marshall and Appleton teaches “[t]he method of claim 1, wherein the electronic scanning device comprises” “an electronic visual display (Marshall: FIGS. 2 and 3 display 52) in communication with (Marshall: Fig. 2 display 52 integrated with other components of detector 50; page 10, lines 17-19).”
The combination of Marshall and Appleton does not expressly teach that the variety of possible detection devices such as a camera and laser scanner may include “a fiberscope” and that the electronic visual display is in communication with “the fiberscope.”
Ragaller teaches a detection device that may be configured in several ways including as “a fiberscope ([0068] and [0074]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the Ragaller’s teaching of a fiberscope as a possible optical detector for inspecting a component to the method taught by the combination of Marshall and Appleton such that the electronic scanning device comprises “a fiberscope” and an electronic visual display is in communication with “the fiberscope” because it would constitute a simple substitution of one known element (e.g., laser scanner or camera) for another (fiberscope) to obtain predictable results.

As to claim 8, the combination of Marshall and Appleton teaches “[t]he method of claim 1, wherein the electronic scanning device is an electronic” “scanning device (Marshall: page 10 line 30 through page 11, line 4, detection device may be any of a variety of known electronic scanning devices such as cameras or laser scanners).”  
The combination of Marshall and Appleton does not expressly teach that the scanning device is an “X-ray” scanning device.
Ragaller teaches that the scanning device is an “X-ray” scanning device ([0068] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the Ragaller’s teaching of an “X-ray” type scanning device as a possible detection device for inspecting a component to the method taught by the combination of Marshall and Appleton such that the electronic scanning device is an electronic X-ray scanning device because it would constitute a simple substitution of one known element (e.g., laser scanner or camera) for another (X-ray scanner) to obtain predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863